In an action to restrain the violation of a covenant against engaging in certain business in a specified area, plaintiff appeals from an order granting defendants’ motion to preclude, unless a bill of particulars in compliance with an earlier order therefor be served within twenty days. Appeal dismissed as academic, with $10 costs and disbursements to respondents, as it appears that a bill of particulars in compliance with the order of preclusion was served by plaintiff prior to his taking the appeal therefrom. Close, P. J., Hagarty, Cars-well, Johnston and Lewis, JJ., concur.